Citation Nr: 0809059	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 25, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963 and from December 1963 to June 1968.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that rating decision, the RO granted 
service connection for PTSD, and assigned a 50 percent 
rating, effective July 25, 2002.  The veteran perfected an 
appeal of the effective date assigned for the grant of 
service connection.

When the case was last before the Board in February 2005, the 
Board decided the veteran's appeal.  The appellant appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2006, the Court issued 
an order that vacated the Board's February 2005 decision 
denying the claim for an earlier effective date, and remanded 
the matter to the Board for action in compliance with the 
order.


FINDINGS OF FACT

1.  The veteran's original claim for service connection was 
filed in May 2000 and was continuously prosecuted since that 
time.

2.  The first current evidence of symptoms later attributed 
to PTSD was on September 28, 2001.

CONCLUSION OF LAW

The criteria for entitlement to an effective date of 
September 28, 2001, for the grant of service connection for 
PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in September 2001, December 
2001, and September 2002, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, including the 
need to submit evidence showing a current disability.  The 
letters also advised the veteran as to what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  

However, the veteran is challenging the effective date 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  The veteran has not 
indicated that there is any outstanding evidence which is 
relevant to the issue on the appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim including the need 
to submit evidence of a current disability, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In the mental health triage intake 
on July 25, 2002, the veteran reported his last mental health 
treatment occurred in 1975.  There is no dispute that the 
original claim for PTSD was filed in May 2000.  Thus, there 
is no indication that there is additional evidence to obtain, 
and there is no reasonable possibility that any additional 
notice would aid in substantiating the claim.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant, especially given the 
favorable determination below.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The veteran claims that the effective date for the award of 
service connection for PTSD should be in May 2000, because he 
originally filed a claim for entitlement to service 
connection for PTSD at that time.

The record reflects that the veteran initially filed a claim 
for service connection for PTSD in May 2000.  The RO denied 
the claim in a June 2000 rating decision based upon the fact 
that the claim was not well-grounded.  The veteran was 
notified of the decision by letter dated in July 2000.  

Thereafter, in October 2000, the veteran submitted a 
statement requesting VA to consider his request for PTSD.  He 
also indicated that he received a Purple Heart for combat 
wounds and he attached his DD-214.  In February 2001, the RO 
sent the veteran a letter informing him that his claim would 
be readjudicated under the VCAA.  The RO's letter requested 
proof of receipt of the Purple Heart, as well as treatment 
dates, information and authorization forms, all to be 
submitted within 60 days.  

In a June 26, 2001 rating decision, the RO denied the claim 
for service connection for PTSD on the merits because there 
was no confirmed diagnosis of PTSD and there was no evidence 
of a stressful experience.  A few days later in July 2001 the 
RO received a statement from the veteran with personnel 
records attached.  The Board notes that these personnel 
records were already of record, and were considered in the 
June 2000 not well-grounded denial.  The veteran was 
thereafter notified of the June 26, 2001 rating decision by a 
letter dated in August 2001.  

Then, in a statement received by the RO in September 2001, 
the veteran asked for help with his stressors.  In a December 
14, 2001 VCAA letter, the RO informed the veteran that his 
claim for service connection for PTSD was previously denied, 
and that he was notified of the denial on August 1, 2001.  
New and material evidence was requested in order to reopen 
the claim.  Evidence was requested to be submitted by 
February 15, 2002.  A second letter was sent to the veteran 
on December 14, 2001 wherein the veteran was requested to 
fill out a PTSD questionnaire.  In February 2002, the RO 
received the veteran's completed PTSD questionnaire, as well 
as a four page statement and duplicate service personnel 
records.  In the statement, the veteran indicated that he was 
receiving treatment for depression and that he experienced 
constant nightmares about Vietnam.    

In an April 2002 rating decision, the RO denied reopening the 
claim for entitlement to service connection for PTSD because 
no new and material evidence had been submitted.  The RO 
noted that there was still no medical evidence diagnosing the 
veteran with PTSD.  The veteran was notified of this decision 
by letter dated in June 2002. 

In August 2002 the veteran submitted a letter from the 
Department of the Navy noting he was entitled to the Combat 
Action Ribbon.  In September 2002 the veteran submitted a 
letter asking VA to reconsider his claim for PTSD.  The 
veteran stated that he received treatment through Columbia 
VAMC.  The RO obtained the VA treatment records which showed 
that on July 2, 2002, the veteran complained of insomnia, 
irritability, decreased appetite, and anhedonia.  The 
assessment was depression.  A July 25, 200 mental health 
intake assessment resulted in a provisional diagnosis to rule 
out PTSD.  A VA outpatient psychiatric evaluation done in 
September 2002 resulted in a confirmed diagnosis of PTSD.

In a November 2002 rating decision, the RO granted service 
connection for PTSD, effective July 25, 2002.  The veteran 
was notified of the decision by a November 2002 letter.  The 
veteran perfected an appeal with respect to the effective 
date of the award.

The Board notes that under 38 C.F.R. § 3.156(b) new and 
material evidence received prior to the expiation of the 
appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See also Jennings v. Mansfield, 509 
F.3d 1362, 1368 (Fed. Cir. 2007) (noting that a claim becomes 
final and subject to a motion to reopen only after the period 
for appeal has run, and that any interim submissions before 
finality must be considered by the VA as part of the prior 
claim).  But see 38 C.F.R. § 20.304 (The filing of additional 
evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.)  

In reviewing the procedural history, as well as the medical 
evidence of record, the Board acknowledges that his original 
claim in May 2000 was denied in June 2000 as not well 
grounded, and was readjudicated in accordance with the VCAA 
in June 2001, although he was not notified of this decision 
until August 1, 2001.  VA treatment records showing a 
diagnosis of rule out PTSD were received in July 2002, and 
would represent new and material evidence received within one 
year of the notification of the June 2001 denial.  As the 
June 2001 denial was a readjudication of the prior not-well-
grounded denial, the veteran's current appeal ultimately 
stems from the May 2000 original claim.

However, that does not end the inquiry, as the award of 
service connection is either the date of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.  
In this case, the first evidence of any current psychiatric 
diagnosis is the January 25, 2002 VA treatment report.  At 
that time, the veteran reported insomnia, being able to fall 
asleep easily but awakening after two hours.  He stated the 
symptoms first started after September 11, 2001 terrorist 
attacks which brought back memories of being bombed in the 
war.  He reported his symptoms had gotten worse in the past 
two to three weeks and that he was irritable, depressed, and 
had decreased concentration, fatigue and anhedonia.  The 
assessment was insomnia and depression.  Outpatient records 
dated prior to that date shows the veteran reporting insomnia 
intermittently, and a November 2001 depression screen was 
positive.  

Although the first diagnosis of PTSD was in September 2002, 
the first current diagnosis of a psychiatric disorder 
occurred in January 2002, at which time it was noted that his 
symptoms started in September 2001.  As there is a VA 
treatment record confirming complaints of insomnia on 
September 28, 2001, the Board will resolve all doubt in the 
veteran's favor and assign that date as the effective date 
for the award of service connection for PTSD.  

The Board acknowledges that the veteran's medical records 
document a diagnosis of depressive neurosis in 1974; however, 
a present disability is required to establish service 
connection.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The veteran had no mental health 
treatment from 1975 until his diagnosis of depression in 
January 2002, and the September 2001 treatment record is the 
earliest record contemporaneous in time to his claim which 
addresses symptoms later attributed to his PTSD.  By the 
veteran's own description his current symptoms first started 
after the terrorist attacks on September 11, 2001 which 
brought back his memories of the war.  While there was some 
mention of problems sleeping in December 2000, these were 
attributed to discomfort from lower abdominal pain.

For the reasons set forth above, the Board finds that, after 
resolving all doubt in the veteran's favor, an effective date 
of September 28, 2001 is warranted for the awarded of service 
connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier of September 28, 
2001, for the award of service connection for PTSD, is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


